I.
Hall, J.
The garnishee complains that there was no evidence at the trial; that final judgment was rendered against defendant, Medcap, before judgment was rendered against it. This complaint is not borne out by the record. Judgment was rendered against the defendant by the justice of the peace, and from that judgment no appeal was taken. But, besides, judgment was rendered against the defendant by the Moberly court of common pleas, before judgment against the garnishee. It thus appears from the record that final judgment was, so to speak, rendered twice against the defendant.
II.
The garnishee complains of the insufficiency of the service of the summons of garnishment by the constable. The constable’s return is as follows:
“ Served the within summons • on the within named Missouri Pacific Railway Company, by delivering a true copy of the within to ¥m, Barrowman, the resident station agent of said Missouri Pacific Railway Company, at the businees office of said. company, the president or other chief officer of said company not found in this county, on the fifth day of November, 1883, in Sugar Creek township, Randolph county, Missouri.
“Jas. T. Wallis, Constable.”
The service of the summons was made under section 2521 of the Revised Statutes,, “when service is made under the above section on an agent of a railroad corporation, other than the president, secretary, treasurer, cashier, or other chief or managing officer of such corporation, the agent served with the notice must not only *252be a station or freight agent, but he must'be the nearest station or freight agent of the corporation in the county where the cause of action is pending.” Haley v. The Hannibal and St. Joseph Railroad Company, 80 Mo, 114. In that case the service was held insufficient, because it did not appear from the officer’s return that the agent, upon whom the service was had, was either a station or freight agent, although it did so appear that said agent was the nearest agent. Following that case, we hold in this case that the service herein- is insufficient, because it does not appear from the constable’s return that the station agent of defendant, upon whom the service was had, was the nearest station or freight agent of the defendant in Randolph county.
The liability of a garnishee attaches only when notice of garnishment is served upon him as prescribed by law. Haley v. R. R. Co., supra.
The judgment is reversed.
Ellison, J., concurs; Philips, P. J., absent.